Paul Ward, Justice. This litigation grew out of two written lease agreements (covering a period of fourteen years) wherein the (alleged) owners gave W. R. Britt (appellee) the right to use a total of 445 acres of land for farm and ranch purposes. Since the leases and the ensuing legal proceedings are somewhat lengthy and complicated, we summarize .below, for a better understanding of the issues involved, the pertinent and undisputed facts. (a) The first lease, dated January 6, 1956, was from Julius N. DeLaughter and his wife Lois DeLaughter (appellants) as lessors to appellee as lessee. In paragraph 10 of the lease appellants warranted that they were the absolute owners of all the 445 acres of land and that they would hold appellee harmless ‘ ‘ against the unlawful claims of any and all persons ’ ’. (b) Later, during this litigation, it was revealed that appellants had title to only thirty acres and that the remaining 415 was owned by their minor son Julius N. Jr. who is an In-tervenor herein. By the terms of the first lease it was to terminate on December 31, 1960 but it continued, by oral agreement, until a second lease was executed on April 14, 1964. (c) The second lease was executed by the same parties as the first and contained the same warranty of title, and, with few minor exceptions, the terms of the two leases were the same. Pleadings and Issue. We deem it sufficient at this point to summarize the twelve separate pleadings filed in the Chancery Court, following an alleged breach of the lease by appellee, (a) On December 18, 1965 appellants asked the conrt to enjoin appellee from interfering with their sale oh gravel located on the land. On January 18, 1966 they amended the pleading, and asked the court to cancel the second lease and give them possession of the property, (b) Appellant answered, denying any breach of the lease contract, asked for peaceful possession of the land, and asked that appellants be enjoined from selling gravel during the term of the lease. Then each party filed another amended pleading relative to the same issues, (c) On February 2, 1966 the minor (by his mother as next of kin) filed an Intervention, alleging that he was sixteen years old, and that he was the owner of all the land except thirty acres belonging to his parents — appellants. His prayer was that the lease be cancelled, that he be given immediate possession, and that he recover from appellee the rental value of his 415 acres of land, (d) In his answer ap-pellee denied Interpleader was the owner of the land. Appellee also filed an amendment to his original answer and a cross-complaint against appellants setting out the warranty clause and alleging payments of rent to them, and asked the court, in event it was decided Intervenor Avas the true owner, that he recover against appellants $1,500 for rents paid and $5,000 for damages suffered for breach of warranty in the leases. Decree. After a lengthy hearing (during which time the trial court made a personal inspection of the premises) and after the court had made detailed findings of facts, it entered, in substance, the folloAving decree : (a) Appellee is not to interfere with appellants’ removal of gravel from the thirty acre tract, but they shall not damage the portion maintained by appellee as a meadow. (b) Intervenor is awarded judgment against ap-pellee in the sum of $6,150 with interest at 6 %from date of decree. (c) Appellee is awarded judgment against appellants in the sum of $6,150 BUT ONLY after he has fully satisfied the judgment in favor of Intervenor —then the judgment in favor of appellee to bear 6% interest. Appellants and Intervenor now prosecute this appeal, urging the points hereafter considered. One. Intervenor urges that the court failed to allow interest on his judgment from January 1, 1956— the date when he was first deprived of the use of his land. For reasons presently stated, we are unable to grant any relief under this point. The record discloses that on the margin of Intervenor’s recorded judgment there appears this notation: “Judgment in favor of Intervenor, Julius N., DeLaughter, Jr., in the sum of $6,150 paid and satisfied in full this 23rd day of August, 1966. R. D. Rouse, attorney of record for Intervenor. ’ ’ Thus, the Intervenor has already accepted the benefits of the decree and therefore cannot question its validity on appeal. It was so held in Ark. State Highway Comm. v. Marlar, 236 Ark. 385, 366 S. W. 2d 191; Baker v. Adams, 198 Ark. 482, 129 S. W. 2d 597, and; Jones et al v. Rogers, Trustee, et al, 222 Ark. 523, 261 S. W. 2d 649. Two. We find no merit in appellants’ contention that appellee’s “pleadings do not justify the judgment rendered in his favor against appellants”. As pointed out heretofore, in appellee ?s amended answer [page 26 of the Record], he alleged damages in the amount of $6,500, and prayed judgment against appellants for said amount. Also, if the pleadings were not explicit the trial court had the right, without objection, to treat the pleadings as amended to conform to the proof. Callahan v. Farm Equipment, Inc., 225 Ark. 547, 283 S. W. 2d 692. Three. Likewise we find no merit in appellants’ argument that appellee was not entitled to damages against them because they and appellee were Pari Delicto, [equally at fault] in dealing with lands which belonged to Intervenor. Conceding for the sake of argument that appellee knew when the leases were signed that most of the land belonged to appellants’ minor son [a fact not clearly shown by the Record], we cannot disregard the fact that paragraph ten of the first lease and paragraph eleven of the second lease contain identical language which reads: “Lessors warrant that, they have an absolute and indefeasible title to said lands and warrant that they will, during the term hereof, defend the title to said lands and hold harmless said Lessee against the lawful claims of <my and all persons or parties Whomsoever or whatsoever.” [Emphasis added.'] Four. Finally it is contended by appellants that the trial court erred in finding the fair rental value of the thirty acres was $30 per year. This is a fact question to be decided by the weight of the evidence disclosed by the record. We have read the record relating to this issue and are unwilling to say the finding of the trial court is against the weight of the evidence. We find no convincing testimony as to the rental value, however the value fixed is comparable to the value placed on all the land by the terms of the lease — $500 a year for 445 a'cres. We also take note that the trial court, before fixing this value, made a careful, personal inspection of the lands. Affirmed. Smith, Brown & Fogleman, JJ., dissent.